DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on May 13, 2022 in which claims 21-22 24-29 and 31-32 are presented for examination. Claims 23, 30 and 33-36 have been withdrawn.

Election/Restrictions
Claims 23 and 32-36 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 13, 2022.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 27 recites “wherein the at least one fastener member comprises: at least one male fastener member mounted on the exterior side of the hat; and at least one female fastener member located on the exterior side of the hat and configured to engage the male fastener element when the hat is folded”, which is unclear since the Specification gives no clear description of the limitation as claimed. Applicant' s Specification discloses on page 9-10 “Fig. 5 shows an example in which the hat is a flexible cap; in this view the hat 10 in an inverted position so that its interior surface 32 is visible, revealing a plurality of fastener members mounted along the interior front edge of the hat 10. These fastener members, shown here as female snap fastener elements 32a, 32b, and 32c, are configured to releasably engage mating male snap fastener elements 34a, 34b, 34c mounted along the exterior rear edge of the hat 10 (see Fig. 1), to maintain the hat 10 in a folded position when it has been secured on the wearer's belt, as shown in Fig. 5”, here as disclosed there is at least one fastener mounted on the interior side of the hat and at least one fastener mounted on the exterior side of the hat which engage the fastener(s) on the interior side, in which there is no disclosure of at least one fastener member mounted on the exterior side and at least one fastener member located on the exterior side of the hat and configured to engage the male fastener element as claimed. Additionally, while it appears that there is an embodiment that discloses on page 11 of Applicant’s Specification complementary fasteners on the exterior side of the hat, the embodiment is disclosed in conjunction with figures 9A and 9B, which have not been elected. Examiner notes Applicant has elected Group B, figures 4 and 12-14. Therefore, there is no disclosure of there being at least one male fastener member mounted on the exterior side of the hat; and at least one female fastener member located on the exterior side of the hat and configured to engage the male fastener element, as claimed and therefore, claim 27 fails to meet the written description requirement. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22, 24-29 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 21 recites “a length sufficient to extend transversely over said waist belt”, which is indefinite since it is unclear as to what constitutes “a length sufficient”. 
Additionally, the recitation “said at least one strip has a length sufficient to extend transversely over said waist belt” is indefinite since this limitation is dependent upon the length of the waist belt, in which a waist belt can have difference lengths. For example: the waist belt of the wearers is larger in length than the length of the at least one strip, here, the length of the at least one strip would not have “a length sufficient to extend transversely over said waist belt” as claimed. A claim may be rendered indefinite by reference to an object that is variable, such as the wearer’s choice of waist belt.  See MPEP 2173.05(b) II.
Claim 26 recites “at least one fastener member on an exterior side”, which is indefinite, since it is unclear if “an exterior side” introduced in claim 26 is the same as the exterior side of the crown portion of the hat, or the exterior side of the brim portion of the hat, or if a new exterior side is being introduced. 
Claim 27 recites “at least one male fastener member mounted on the exterior side of the hat”, which is indefinite, since it is unclear if the exterior side recited in claim 27 is referring to the exterior side of the crown portion of the hat (claim 21), the exterior side of the brim portion of the hat (claim 21), or the exterior side recited in claim 26 (in which the exterior side recited in claim 26 is indefinite, see above).
Claim 27 recites “at least one female fastener member located on the exterior side of the hat”, which is indefinite, since it is unclear if the exterior side recited in claim 27 is referring to the exterior side of the crown portion of the hat (claim 21), the exterior side of the brim portion of the hat (claim 21), or the exterior side recited in claim 26 (in which the exterior side recited in claim 26 is indefinite, see above).

Claim 28 recites the limitation “the top of the crown portion”, there is insufficient antecedent basis for this limitation in the claim. 
Claim 28 recites “the at least one strip extends in a generally radial direction relative to the top of the crown portion”, which is indefinite, since it is unclear as to where the at least one strip extends. Here, as claimed, the extension of the at least one strip extends in a generally radial direction relative to the top of the crown portion, however, since the top of the crown portion is not defined, the top of the crown portion can be interpreted in multiple ways, and while Examiner respects that “top” is an inherent property, perspective of where “the top of the crown portion” is located is up to interpretation. Therefore, the extension of the strip (in a generally radial direction) is relative to an unknown location, ie: extends in a generally radial direction relative to where/what location. 
Claim 31 recites “wherein said attachment assembly includes at least two pair of closely spaced-apart slits, wherein each said pair of spaced-apart slits defines a flexible strip therebetween”, which is indefinite, since it is unclear as to the structure of the attachment assembly. Claim 31 depends from claim 25, in which claim 25 recites that the attachment assembly includes “at least one pair of closely spaced-apart slits” that  defines the “at least one strip”, in which claim 31 recites that the attachment assembly includes at least two pair of closely spaced-apart slits, that define a flexible strip. Here, are the at least two pair of closely spaced-apart slits included in or in addition to the “at least one pair of closely spaced-apart slits” recited in claim 25. Additionally, the at least one pair of closely spaced-apart slits define at least one strip (claim 25), and the at least two pair of closely spaced-apart slits, define a flexible strip, in which if the at least two pair of closely spaced-apart slits are part of the at least one pair of closely spaced-apart slits previously recited, is the flexible strip the same structure as the at least one strip? For purposes of examination, Examiner is interpreting the at least two pair of closely spaced-apart slits as being part of the at least one pair of closely spaced-apart slits recited in claim 25 and the flexible strip as the same structure as the at least one strip recited in claim 25.
All dependent claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-22, 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (2012/0096626) in view of Farls (2,710,639).
Regarding claim 21, Edwards teaches, A securable hat assembly (200, figures 5-7) comprising: a) a waist belt for securing around the waist of a wearer (220 may be secured around the waist of a wearer, [0037], figures 5-7), and b) a hat component (210, [0036], [0037], figures 5-7) comprising a crown portion for covering the wearer's head, the crown portion including an interior side and an exterior side (an annotated crown portion for covering the wearer's head, the annotated crown portion including an interior side and an exterior side, annotated figure 5B); a brim portion extending from a lower edge of the crown portion, the brim portion including an interior side and an exterior side (210 comprises a brim portion extending from a lower edge of the annotated crown portion, the annotated brim portion including an interior side and an exterior side, annotated figure 5B); and an attachment assembly for detachably securing the hat to said waist belt when worn on the wearer's waist, the attachment assembly comprising at least one strip of material having first and second ends attached to the crown portion or the brim portion of the hat thereby forming a loop through which the end of said waist belt may be passed; wherein said at least one strip has a length sufficient to extend transversely over said waist belt (214 for detachably securing 210 to 220 when worn on the wearer's waist, 214 comprising at least one annotated strip of flexible material having annotated first and second ends attached to the annotated crown portion of 200 thereby forming a loop through which the end of the waist belt may be passed; wherein said at least one annotated strip has a length sufficient to extend transversely over said waist belt, [0004], [0036], [0037], annotated figure 6, see also figures 5 and 7).
While Edwards discloses at least one strip of material, see annotated figure 6, Edwards fails to teach, a hat component separate from the waist belt, at least one strip of flexible material and an attachment assembly for detachably securing the hat to said waist belt when worn on the wearer's waist.
Edwards in figures 1-4 discloses “The headwear 110 has an interior surface configured for receiving the wearer's head. In an embodiment, the interior surface and/or outer surface of the headwear 110 are formed of soft and compliant materials such as cotton, wool, or acrylic, for substantially conforming to at least a portion of the wearer's head”, [0025], therefore, the securable hat 110 is made of a flexible material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the at least one strip of flexible material of Edwards as being a flexible material as taught by Edwards in figures 1-4 in order to provide the hat with a “soft and compliant materials such as cotton, wool… for substantially conforming to at least a portion of the wearer's head”, [0025].
While Edwards discloses a waist belt, see [0004], in which the waist belt can be secured to the interior of the hat when not in use, [0037], Edwards fails to explicitly teach, a hat component separate from the waist belt, an attachment assembly for detachably securing the hat to said waist belt when worn on the wearer's waist.
Farls, a multipurpose bag component with at least one flexible strip that form a loop through which the end of a waist belt may be passed, Col. 3 ln. 55-66, figures 1 and 6, teaches, a multipurpose bag component separate from the waist belt (10 is separate from 28, Col. 3 ln. 55-66, figures 1 and 6) and an attachment assembly for detachably securing the hat to said waist belt when worn on the wearer's waist (26 for detachably securing the multipurpose bag component to said waist belt when worn on the wearer's waist, Col. 3 ln. 55-66, figures 1 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made hat and attachment assembly of Edwards, separate from the waist belt with the attachment assembly for detachably securing the hat to said waist belt as taught by Farls, in order to provide the wearer the ability to secure the har around the wearer’s waist “so that it cannot be lost or mislaid”, Col. 1 ln. 58-60.
Regarding claim 22, the combined references teach, wherein: the at least one strip is formed of fabric; and the first end of the strip is sewn to or continuous with the crown portion of the hat (“The two ends 222 of the restraining device 220, referred to as outermost ends, extend through openings 214 in the headwear 200”, [0037], see also [0039], and as combined above 210 is “formed of soft and compliant materials such as cotton, wool”, [0025], therefore, the at least one annotated strip is formed of fabric; and the first end of the strip is continuous with the annotated crown portion of 210, annotated figure 6, see also figures 5 and 7).
Regarding claim 25, the combined references teach, wherein: the attachment assembly includes at least one pair of spaced-apart slits formed in the crown portion of the hat and defining said at least one strip, said at least one strip comprising an integral portion of material disposed between the two slits (Edwards, wherein: the attachment assembly includes at least one pair of 214 formed in the annotated crown of 210 and defining said at least one annotated strip, said at least one annotated strip comprising an integral portion of material disposed between 214, [0037], annotated figure 5B).
While Edwards discloses “one or more openings (not shown) are provided in the back of 210”, the combined references fail to explicitly teach, at least one pair of closely spaced-apart strips.
However, Farls further teaches, at least one pair of closely spaced-apart slits (26 are at least one pair of closely spaced-apart slits, Col. 2 ln. 46-51, figures 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the spaced-apart slits of Edwards as being at least one pair of closely spaced-apart strips as taught by Farls in order to provide additional security for attachment between the waist belt and the hat since the waist belt would extend through the pair closely spaced-apart strips, see Farls figures 1 and 6. 
Regarding claim 32, the combined references teach, A method for retaining a hat on a person's body comprising fastening the hat component of the securable hat assembly of claim 21 (210 is retained on a person’s body and fastens 210, [0036], [0037], figures 5-7); said fastening step comprising a step selected from the group consisting of: a) inserting an end of said waist belt through the attachment assembly component of said securable hat assembly comprising at least one strip of flexible material having a length sufficient to extend transversely over a waist belt of at least medium width, and b) inserting the attachment assembly component of said securable hat assembly comprising at least one strip of flexible material having a length sufficient to extend transversely over said waist belt of at least medium width securely around said waist belt (“The two ends 222 of the restraining device 220, referred to as outermost ends, extend through openings 214 in the headwear 200…A central portion 224 of the restraining device 220 is secured to the outer front or side surface of the headwear 220 by one or more slides 230, allowing the length of the restraining device 120 to be adjusted in a manner similar to that described with regard to FIGS. 1-4”, [0037], therefore, said fastening step comprising a step selected from the group consisting of: a) 222 of 220 is inserted through the attachment assembly component of 200 comprising at least one annotated strip of flexible material (flexible as combined above as taught by 110 of figures 1-4) having a length sufficient to extend transversely over 220 of at least medium width).
While the combined references teach the waist belt being separate from the hat, as taught by Farls, the combined references fail to teach, said waist belt worn on said person's waist; wherein said hat component is retained on the person's body.
Farls, a multipurpose bag with spaced-apart slits, figures 1, 2 and 5, further teaches, said waist belt worn on said person's waist; wherein said hat component is retained on the person's body (“As shown in Figure 6…the strap 28 may be laced through the button holes 26 in the flap portion 18. When this is done, the strap 28 may be secured around the waist to provide an open waist supported apron bag or utility bag, the use of which is illustrated in Figure 1. The open bag so carried by the waist of the wearer provides an accessible and convenient depository for such household items as clothespins, brushes, dust cloths and the like. The bag when so used as illustrated in Figure 1 is, therefore, extremely useful in performing household chores.”, Col. 3 ln. 55-66, therefore, 28 is worn on said person's waist; wherein 28 is retained on the person's body, figure 5, see also Col. 1 ln. 51-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide waist belt of Edwards as being , worn on said person's waist to retain the hat component as taught by Farls in order to provide the user the ability to carry the hat component on their waist, with the additional benefit of being able to use the hat component as a bag that is an accessible and convenient depository for items, Col. 3 ln. 55-66.
Claims 24, 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (2012/0096626) in view of Farls (2,710,639) in view of Martin (6,237,159).
Regarding claim 24, the combined references teach, wherein the at least one strip comprises spaced-apart strips (Edwards, “The two ends 222 of the restraining device 220, referred to as outermost ends, extend through openings 214 in the headwear 200”, [0037], “In another embodiment, one or more openings (not shown) are provided in the back region of the headwear 210”, [0039], therefore, said the at least one annotated strip comprises spaced-apart strips).
While Edwards discloses “one or more openings (not shown) are provided in the back of 210, the combined references fail to explicitly teach, wherein the at least one strip comprises at least two closely spaced-apart strips.
Martin, a securable hat assembly, Abstract, teaches, at least two pair of closely spaced-apart slits (“Cap 10 comprises a conventional body or crown 12 and visor 14. Disposed in each side of the crown 12 (only one side shown) are vertically oriented buttonholes 16 and 18 which are at least one-fourth of an inch in length. Buttonholes 16 and 18 are formed in the crown 12 in a conventional manner”, Col. 2 ln. 46-51, therefore, 16/18 of the left side and 16/18 on the right side are at least two closely spaced-apart strips, annotated figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the at least one strip of Edwards as being at least two closely spaced-apart strips as taught by Martin in order to provide an additional security for attachment between the waist belt and the hat since the waist belt would extend through at least two closely spaced-apart strips on each side of the hat.
Regarding claim 26, the combined references teach, wherein: the hat is formed of sufficiently flexible material to enable to the hat to be folded across an axis (as combined above, the hat of Edwards is “formed of soft and compliant materials such as cotton, wool, or acrylic, for substantially conforming to at least a portion of the wearer's head”, [0025], therefore, 200 is formed of sufficiently flexible material to enable to the hat to be folded across an axis); and comprises at least one fastener member on an exterior side thereof for maintaining the hat in a folded configuration (Edwards, 200 comprises 230 on an exterior side of 200, here, since 230 allow for the length of the waist belt to be adjusted, [0037], [0032], by making the waist belt smaller, 230 would be expected to maintain 200 in a folded configuration).

Regarding claim 31, the combined references teach, at least one pair of closely spaced-apart slits defining said at least one strip (the attachment assembly 214 of Edwards includes at least one pair of closely spaced-apart 214 (as combined above as taught by Farls) defining at least one annotated strip, see Edwards annotated figure 6 and Farls figure 6).
While the combined references teach, at least one pair of closely spaced-apart slits defining said at least one strip (see claim 25), the combined references fail to teach, wherein said attachment assembly includes at least two pair of closely spaced-apart slits, wherein each said pair of spaced-apart slits defines a flexible strip therebetween.
Martin, a securable hat assembly, Abstract, teaches, at least two pair of spaced-apart slits, wherein each said pair of spaced-apart slits defines a flexible strip therebetween (“Cap 10 comprises a conventional body or crown 12 and visor 14. Disposed in each side of the crown 12 (only one side shown) are vertically oriented buttonholes 16 and 18 which are at least one-fourth of an inch in length. Buttonholes 16 and 18 are formed in the crown 12 in a conventional manner”, Col. 2 ln. 46-51, therefore, 16/18 of the left side and 16/18 on the right side, wherein each 16/18 defines an annotated flexible strip therebetween, annotated figure 1, Examiner notes: 10 is disclosed as “a conventional body or crown 12 and visor 14”, and therefore, each 16/18 define a flexible strip).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the at least one pair of closely spaced-apart slits of the combined references as being at least two pair of spaced-apart slits as taught by Martin in order to provide an additional security for attachment between the waist belt and the hat since the waist belt would extend through an additional pair of spaced-apart slits. 

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (2012/0096626) in view of Farls (2,710,639) in view of Martin (6,237,159) in view of Fekete (3,739,401).
Regarding claim 26, the combined references teach, wherein: the hat is formed of sufficiently flexible material to enable to the hat to be folded across an axis (as combined above, the hat of Edwards is “formed of soft and compliant materials such as cotton, wool, or acrylic, for substantially conforming to at least a portion of the wearer's head”, [0025], therefore, 200 is formed of sufficiently flexible material to enable to the hat to be folded across an axis).
The combined references fail to teach, comprises at least one fastener member on an exterior side thereof for maintaining the hat in a folded configuration.
Fekete, a hat assembly, Abstract, teaches, the hat comprises at least one fastener member on an exterior side thereof for maintaining the hat in a folded configuration (16/17 are on an exterior side thereof (10) for maintaining 10 in a folded configuration, Col. 2 ln. 4-20, figures 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the hat of the combined references at least one fastener member on an exterior side thereof for maintaining the hat in a folded configuration as taught by Fekete in order to provide “the hat rolled up in this manner and the snap fastener elements joined the hat is ready to be stored or put away in a small space…Without having the permanent creases and the snap fasteners properly located, the rolling up of the hat and the securement together of the snap fasteners would not be easily effected”, Col. 2 ln. 55-66.

Regarding claim 27, the combined references teach, wherein the at least one fastener member comprises: at least one male fastener member mounted on the exterior side of the hat; and at least one female fastener member located on the exterior side of the hat and configured to engage the male fastener element when the hat is folded (as combined above, 16/17 of Fekete comprises: at least one 16 mounted on the exterior side of 200 of Edwards; and at least one 17 located on the exterior side of 200 of Edwards and configured to engage 16 when the hat is folded, see Fekete, Col. 2 ln. 4-20, figures 1-5).
Regarding claim 28, the combined references teach, wherein the at least one strip extends in a generally radial direction relative to the top of the crown portion (Edwards, the at least one annotated strip extends in a generally radial direction relative to the top of the annotated crown portion, annotated figure 5b).

Regarding claim 29, the combined references teach, wherein the crown and brim portions are unlined (Edwards, the annotated crown portion and brim portions are unlined, see [0037], which discloses belt extending through 214 in 200, Examiner notes: there is no mention of a lining required in the crown portion or brim portion in the hat of Edwards).

Response to Arguments
Applicant’s arguments, filed June 17, 2020, with respect to the rejection(s) of claim(s) 21-22, 25 and 31-32 under 35 USC 103 have been considered but are moot because the argument do not apply to the current grounds of rejection. In view of Applicant’s amendment, new prior art has been applied. Applicant’s arguments appear to be drawn only to the newly amended limitations, which have been considered but are moot in view of the new ground(s) of rejection, see Office Action above.
In response to Applicant’s argument regarding the withdrawal of claims 24,25 and 27-29, Applicant’s argument has been considered and is persuasive. Claims 24-25 and 27-29 have been examined in the Office Action, see above. 

    PNG
    media_image1.png
    506
    569
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    588
    797
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    396
    544
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 5,799,335 by Ethier discloses a hat with a waist belt.
2. 2014/0230129 by Viviani discloses a hat component with two pairs of spaced-apart slits. 
3. D496,146 by Appleberry discloses a hat component with two pairs of spaced-apart slits and a waist belt.
4. 2004/0210982 by Kronenberger discloses a hat component with two pairs of spaced-apart slits, and an object being disposed between the spaced-apart slits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732